DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 12, 14-15, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Publication No. 2018/0102311) in view of Chang Chien et al. (U.S. Publication No. 2021/0202440), further in view of Wu et al. (U.S. Publication No. 2020/0176384).
Regarding claim 1¸ Shih teaches a semiconductor package, comprising:
a substrate (Fig. 14, substrate 10, labeled in Fig. 12);
a first semiconductor chip (11) and a second semiconductor chip (12) that are mounted on the substrate (see Fig. 14); and
a plurality of external terminals (810) below the substrate, wherein the substrate includes:
a core portion (encapsulant 550);
a first buildup portion (900) and a second buildup portion (700) respectively on top and bottom surfaces of the core portion (Fig. 14), each of the first and second buildup portions including a dielectric pattern (912/712) and a line pattern (914/714); and
an interposer chip (101) in an embedding region in the core portion (Fig. 14) and electrically connected to the first and second buildup portions (Fig. 14), wherein the interposer chip includes:
a base layer (wafer 100);
a redistribution layer (200) on a first surface of the base layer (see Fig. 3 and 14); and
a via (110) that penetrates the base layer (Fig. 3 and 14), the via being connected to the redistribution layer and exposed at a second surface of the base layer (Fig. 3 and 14), 
wherein the redistribution layer includes a chip conductive pattern (see Fig. 7, 208) embedded in a chip dielectric layer (Fig. 7, 202) and is connected to the line pattern of the first buildup portion (Fig. 14), and
wherein the via is connected to the line pattern of the second buildup portion (Fig. 14);
wherein the redistribution layer is on the via (see Fig. 14, RDL 200 is on via 110), and 
wherein a top surface of the via is located at a same level as a level of the first surface of the base layer (see Fig. 14, top of via 110 is level with top of base 101).
Shih does not specifically teach wherein a top surface of the chip dielectric layer of the redistribution layer of the interposer chip is located at a same level as a level of the top surface of the core portion.  However, Chang Chien teaches a similar package in which a bridge (Chang Chien Fig. 1A, bridge 110) has a dielectric/wiring layer (see Chang Chien Fig. 1A, not specifically labeled, but visible on bridge 110), which has the dielectric layer coplanar with the surrounding encapsulant (see Fig. 1E).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bridge of Shih could have been placed with the protruding connections embedded in a release layer, as taught by Chang Chien, because it allows for easier connection to the RDL by having fully exposed connection points, allows for a more secure bond between the chip and release layer, and additionally is a simple substitution of one connection method for another with predictable results.
Shih in view of Chang Chien does not specifically teach wherein the via has a continuous flat sidewall in cross section.  However, WU teaches a similar device in which the bridge (Wu Fig. 1D, bridge 140) has a base (142) and RDL (144), with a via (Wu Fig. 1J, via 156), with a top planar with the bridge/RDL interface (see Wu Fig. 1J), having a continuous flat sidewall in cross section (see Wu Fig. 1J, via is a single sidewall cylinder through entire base).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bridge vias of Shih in view of Chang Chien could have been replaced by the bridge vias of Wu because it would have been simple substitution of one method of making a through silicon via for another with predictable results.

Regarding claim 8¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, wherein:
the core portion surrounds the interposer chip and contacts a lateral surface of the interposer chip (see Shih Fig. 14), and
the core portion includes a through electrode (510) that vertically penetrates the core portion and directly connects the line pattern of the first buildup portion to the line pattern of the second buildup portion (see Shih Fig. 14).

Regarding claim 9¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, wherein the first semiconductor chip and the second semiconductor chip are electrically connected to each other through the first buildup portion and the interposer chip (see paragraph [0060]).

Regarding claim 12¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, wherein the base layer of the interposer chip includes silicon (see paragraph [0022]).

Regarding claim 14¸ Shih teaches a semiconductor package, comprising:
a first wiring layer (Fig. 14, layer 700);
a second wiring layer (900) on the first wiring layer;
an interposer chip (101) between the first wiring layer and the second wiring layer (Fig. 14);
an insulating layer (encapsulant 550) between the first wiring layer and the second wiring layer (Fig. 14), the insulating layer surrounding the interposer chip (Fig. 14);
a conductive element (510) between the first wiring layer and the second wiring layer, the conductive element being spaced apart from the interposer chip and connecting the first wiring layer to the second wiring layer (Fig. 14);
a first semiconductor chip (11) and a second semiconductor chip (12) that are mounted on the second wiring layer (Fig. 14);
a core portion (portion where encapsulant 550 is located) between the first wiring layer and the second wiring layer (see Fig. 14), the core portion including an embedding region (region where bridge 101 is located) having an open hole shape (open hole the shape of the bridge) that penetrates an inside of the core portion (see Fig. 14);
a molding layer on the second wiring layer, the molding layer covering the first and second semiconductor chips (see paragraph 0053]); and
a plurality of external terminals (810) below the first wiring layer, wherein the interposer chip includes:
a base layer (100);
a redistribution layer (200) on the base layer and coupled to the second wiring layer (Fig. 14); and
a via (110) in the base layer, the via connecting the redistribution layer to the first wiring layer (Fig. 14), and
wherein the first semiconductor chip and the second semiconductor chip are electrically connected to each other though the interposer chip (paragraph [0060]);
wherein the redistribution layer is on the via (see Fig. 14, RDL 200 is on via 110), and 
wherein a top surface of the via is located at a same level as a level of the first surface of the base layer (see Fig. 14, top of via 110 is level with top of base 101).
Shih does not teach wherein a bottom surface of the interposer chip is located at a higher level than a level of a bottom surface of the core portion.  However, Chang Chien teaches a similar package in which a bridge (Chang Chien Fig. 1A, bridge 110) has a dielectric/wiring layer (see Chang Chien Fig. 1A, not specifically labeled, but visible on bridge 110), which has the dielectric layer coplanar with the surrounding encapsulant, and the connection points extend beyond the encapsulant top surface (see Fig. 1E).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bridge of Shih could have been placed with the protruding connections embedded in a release layer, as taught by Chang Chien, because it allows for easier connection to the RDL by having fully exposed connection points, and additionally is a simple substitution of one connection method for another with predictable results.
Shih in view of Chang Chien does not specifically teach wherein the via has a continuous flat sidewall in cross section.  However, WU teaches a similar device in which the bridge (Wu Fig. 1D, bridge 140) has a base (142) and RDL (144), with a via (Wu Fig. 1J, via 156), with a top planar with the bridge/RDL interface (see Wu Fig. 1J), having a continuous flat sidewall in cross section (see Wu Fig. 1J, via is a single sidewall cylinder through entire base).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bridge vias of Shih in view of Chang Chien could have been replaced by the bridge vias of Wu because it would have been simple substitution of one method of making a through silicon via for another with predictable results.

Regarding claim 15¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 14, wherein the via vertically penetrates the base layer (Fig. 14), the via being below the redistribution layer and exposed at a bottom surface of the base layer (Fig. 14).

Regarding claim 19¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 14, wherein:
the insulating layer fills a space between the first wiring layer and the second wiring layer (Fig. 14), and
the conductive element includes a through electrode (510) that vertically penetrates the insulating layer (Fig. 14).

Regarding claim 20¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 14, wherein the first semiconductor chip and the second semiconductor chip are electrically connected to each other through the second wiring layer and the interposer chip (paragraph [0060]).

Regarding claim 29¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, wherein the top surface of the chip dielectric layer includes silicon oxide (see Shih paragraph [0025], dielectric 202 is silicon oxide).


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chang Chien and Wu, further in view of Yang et al. (U.S. Publication No. 2010/0081236).
Regarding claim 2¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, wherein the interposer chip further includes:
a protection layer that covers the second surface of the base layer and exposes the via; and
a pad (not specifically labeled, but see pads on RDL 700 connected to via) on one surface of the protection layer, the pad connecting the via to the line pattern of the second buildup portion.
Shih does not specifically teach a protection layer on the interposer chip.  However, Yang teaches a protection layer (Fig. 17, adhesive 31) covering the second surface of the base (covers analogous surface between interposer 10 and backside RDL 21), through which the via is exposed (Fig. 17).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a protection layer could have been incorporated into the interposer of Shih because it would increase the adhesion between the interposer and RDL (700), improving the reliability of the device.

Regarding claim 16¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 14, wherein the interposer chip further includes:
a pad (not specifically labeled, but see pads on RDL 700 connected to via) on one surface of the protection layer, the pad connecting the via to the line pattern of the second buildup portion.
Shih does not specifically teach a protection layer on the interposer chip.  However, Yang teaches a protection layer (Fig. 17, adhesive 31) covering the second surface of the base (covers analogous surface between interposer 10 and backside RDL 21), through which the via is exposed (Fig. 17).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a protection layer could have been incorporated into the interposer of Shih because it would increase the adhesion between the interposer and RDL (700), improving the reliability of the device.

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chang Chien and Wu, further in view of Lee (U.S. Publication No. 2021/0193562)
Regarding claim 5¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, wherein:
the embedding region has an open hole shape that vertically penetrates the core portion (see Fig. 7-9), but does not specifically teach the interposer chip is spaced apart from an inner wall of the embedding region.
However, Lee teaches a similar package in which the interposer (Fig. 1, interposer 108) is spaced apart from the core (102), and the space is filled with encapsulant (Fig. 2, encapsulant 154).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a pre-fabricated core could have been used as taught by Lee because this would increase the complexity allowed in the core wiring and reduce fabrication complexity by allowing outside purchase of the core instead of formation with the package.

Regarding claim 6¸ Shih in view of Chang Chien and Wu and Lee teaches the semiconductor package as claimed in claim 5, further comprising an insulating layer (Lee Fig. 2, layer 154) that fills a gap between the interposer chip and the inner wall of the embedding region, wherein the line pattern of the second buildup portion penetrates the insulating layer and is coupled to the via (see Lee Fig. 6).

Regarding claim 7¸ Shih in view of Chang Chien and Wu and Lee teaches the semiconductor package as claimed in claim 5, wherein the core portion includes a plurality of core conductive patterns (Lee 106/112) that are spaced apart from the embedding region and electrically connect the first buildup portion to the second buildup portion (see Lee Fig. 1, and Shih Fig. 14, analogous vias 510).

Regarding claim 18¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 14, further comprising a core portion between the first wiring layer and the second wiring layer, the core portion including an embedding region having an open hole shape that penetrates an inside of the core portion, wherein, in the embedding region, the insulating layer fills a gap between the core portion and the interposer chip, and
wherein the conductive element includes a plurality of core conductive patterns in the core portion.
However, Lee teaches a similar package in which the interposer (Fig. 1, interposer 108) is spaced apart from the core (102), and the space is filled with encapsulant (Fig. 2, encapsulant 154).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a pre-fabricated core could have been used as taught by Lee because this would increase the complexity allowed in the core wiring and reduce fabrication complexity by allowing outside purchase of the core instead of formation with the package.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chang Chien and Wu, further in view of Xie et al. (U.S. Publication No. 2020/0395300)
Regarding claim 10¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, but does not specifically teach wherein:
the embedding region is on an upper part of the core portion, the interposer chip is on a floor surface of the embedding region, and
the line pattern of the second buildup portion penetrates the core portion and contacts the via of the interposer chip.
However, Xie teaches a similar package in which the interposer (Fig. 2, interposer 11) is in an upper portion of the core (unlabeled in Fig. 2, but labeled 102 in Fig. 1), and resting on a floor (unlabeled, but see floor at 171-1), and the bottom RDL (222) penetrates the core to contact the interposer (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bottom RDL could have penetrated the core because surrounding the interposer with the core as taught by Xie would add structural stability and reduce the chances of failure at the interposer interfaces.

Regarding claim 11¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, but fails to specifically teach wherein a bottom surface of the interposer chip is located at a higher level than a level of the bottom surface of the core portion.
However, Xie teaches a similar package in which the interposer (Fig. 2, interposer 11) is resting on a floor (unlabeled, but see floor at 171-1), and the bottom RDL (222) penetrates the core to contact the interposer (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the interposer could have been surrounding by the core as taught by Xie would add structural stability and reduce the chances of failure at the interposer interfaces.


Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chang Chien and Wu, further in view of Lu (U.S. Publication No. 2021/0202395)
Regarding claim 13¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 1, further comprising:
a molding layer on the first buildup portion, the molding layer covering the first and second semiconductor chips (paragraph [0053], not shown in Figures), but does not teach 
a redistribution substrate on the molding layer; and
a connection terminal that penetrates the molding layer and connects the redistribution substrate to the first buildup portion.
However, Lu teaches a similar package in which a core (Fig. 4, core 34) has an embedded bridge (16, analogous to interposer of Shih), a bottom buildup layer (75/76), a top buildup layer (52), chips (12/14) above the top buildup layer, an encapsulant (32) over the chips, and another RDL (24/26) formed over the encapsulant and penetrating the encapsulant (see Fig. 4).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package of Shih could have included an upper connection point (RDL), because this would allow for stacking packages, which is a common method of integrating multiple packages without increasing the footprint of the package on a base board.

Regarding claim 22¸ Shih in view of Chang Chien and Wu teaches the semiconductor package as claimed in claim 14, but does not teach further comprising:
a redistribution substrate on the molding layer; and
a connection terminal that penetrates the molding layer and connects the redistribution substrate to the second wiring layer.
However, Lu teaches a similar package in which a core (Fig. 4, core 34) has an embedded bridge (16, analogous to interposer of Shih), a bottom buildup layer (75/76), a top buildup layer (52), chips (12/14) above the top buildup layer, an encapsulant (32) over the chips, and another RDL (24/26) formed over the encapsulant and penetrating the encapsulant (see Fig. 4).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package of Shih could have included an upper connection point (RDL), because this would allow for stacking packages, which is a common method of integrating multiple packages without increasing the footprint of the package on a base board.




Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-16, 19-20 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816